COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Lonnie Gene Kinnett v. The State of Texas

Appellate case number:      01-18-01128-CR

Trial court case number:    17-CR-0916

Trial court:                212th District Court of Galveston County

        This Court’s July 23, 2019 Order of Abatement had abated and remanded this case
to the trial court to conduct a late-brief hearing to determine whether counsel Susan C.
Norman and Holly Gail Crampton intended to continue to represent appellant or whether
they have abandoned the appeal. On August 8, 2019, the supplemental clerk’s record was
filed in this Court. This record attached the trial court’s August 8, 2019 abatement order
hearing findings and recommendations finding that, among other things, Susan C. Norman
and Holly Gail Crampton have not abandoned this appeal, have begun work on the brief,
and intend to file the brief by August 20, 2019, and recommends that this case be reinstated.
On August 13, 2019, the supplemental reporter’s record was filed of the abatement hearing.

       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket. Appellant’s brief is ORDERED to be filed by
August 20, 2019. See TEX. R. APP. P. 2, 38.6(a)(1). The State’s brief, if any, is
ORDERED to be filed within 30 days of the date of the filing of appellant’s brief. See
TEX. R. APP. P. 38.6(b).

       It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes____
                    Acting individually  Acting for the Court
Date: __August 20, 2019_